PER CURIAM.
Appeal was taken from the trial court’s order granting Lowary’s and denying Wummer’s summary judgment motion. We reverse.
Wummer refinanced one of her employee’s repossessed Camaro. She deducted the monthly payments from the employee’s paycheck and the employee maintained control over the car. Lowary was injured while a passenger in the Camaro. Suit was filed against Wummer as the owner of the vehicle.
Beneficial ownership carries with it liability for damages which arise from an automobile’s negligent operation. Harrell v. Sellars, 424 So.2d 881 (Fla. 1st DCA *11521983); Hicks v. Land, 117 So.2d 11 (Fla. 1st DCA 1960); and, Cox Motor Co. v. Faber, 113 So.2d 771 (Fla. 1st DCA 1959). Wum-mer’s employee had sole possession of the auto. Wummer saw it for the first time after the accident occurred. She was not the beneficial owner of the Camaro. Accordingly, we reverse the order granting Lowary’s and denying Wummer⅛ motion for summary judgment.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.